People v Rios (2015 NY Slip Op 07344)





People v Rios


2015 NY Slip Op 07344


Decided on October 8, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 8, 2015

Friedman, J.P., Andrias, Saxe, Gische, Kapnick, JJ.


15832 945/07

[*1] The People of the State of New York, Respondent,
vMaria Rios, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Katheryne M. Martone of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Nancy D. Killian of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Judith Lieb, J.), rendered March 11, 2011, convicting defendant, after a jury trial, of murder in the first degree, and sentencing her to a term of life without parole, unanimously affirmed.
Defendant's claim that the evidence was legally insufficient to establish the intent element of first-degree murder is unpreserved and we decline to review it in the interest of justice. As an alternate holding, we reject the claim on the merits. We also find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Where defendant arrived at the victim's apartment armed, robbed her, threatened to kill her, chased her into the hallway, and fired multiple times, at least twice at close range, including a fatal shot to the victim's chest, defendant's homicidal intent could be readily inferred (see People v Byfield, 15 AD3d 262 [1st Dept 2005], lv denied 4 NY3d 884 [2005]; see also People v Sanducci, 195 NY 361, 367-368 [1909]), and the evidence does not support a conclusion that defendant merely shot the victim during a struggle.
We perceive no basis for reducing the sentence.
Defendant's remaining contentions are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we find no basis for reversal.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 8, 2015
CLERK